O’Connell, J.
The issue here is whether a prejudgment remedy (P JR) may be extended to include a temporary injunction in order to permit an appeal of the *29temporary injunction under General Statutes § 52-278L1 We hold that it cannot.
The following facts are dispositive of this appeal. The plaintiff alleges that the defendant is indebted to it on a guarantee agreement that pertains to the development of certain Connecticut property. The defendant is a New Hampshire resident who submitted to Connecticut jurisdiction in the guarantee agreement. The plaintiff applied for a prejudgment attachment and also an order to show cause why a temporary injunction should not issue. Following a hearing, the court granted an attachment and simultaneously granted a temporary injunction2 ordering the defendant to bring certain securities into Connecticut and turn them over to a deputy sheriff for attachment.3 The defendant then filed this appeal.
As a threshold matter it is important to note what issue is not before us. The defendant is not asking us to determine if the temporary injunction, considered independently, satisfies the final judgment criteria for appeal. Temporary injunctions generally are not appeal-*30able because they are interlocutory in nature, but an exception exists if the temporary injunction meets the requirements of a final judgment.4 See Doublewal Corporation v. Toffolon, 195 Conn. 384, 389-90, 488 A.2d 444 (1985).
PJRs, however, are immediately appealable because they are statutorily decreed to be final judgments for purposes of appeal. General Statutes § 52-2781. Thus, it is advantageous for the defendant to convince us that this temporary injunction is in fact a PJR, thereby gaining automatic appealability rather than attempting the more arduous task of satisfying the final judgment criteria required for a temporary injunction.
The defendant argues that the temporary injunction is appealable because, under the circumstances of this case, it is a prejudgment remedy.5 A prejudgment remedy is not simply a judicial remedy that is issued prior to judgment. Prejudgment remedy is a statutorily defined term that is expressly limited to only (1) an attachment, (2) a foreign attachment, (3) a garnishment or (4) an action of replevin. General Statutes § 52-278a (d).6 *31Expressio unius est exclusio alterius.7 When legislation defines the terms used therein such definition is exclusive of all others. Neptune Park Assn. v. Steinberg, 138 Conn. 357, 362, 84 A.2d 687 (1951). Whether a temporary injunction should become the fifth PJR must be determined by the legislature, not this court. “Where statutory language is clearly expressed, as here, courts must apply the legislative enactment according to the plain terms and ‘cannot read into the terms of a statute something which manifestly is not there in order to reach what the court thinks would be a just result.’ ” Johnson v. Manson, 196 Conn. 309, 315, 493 A.2d 846 (1985), cert. denied, 474 U.S. 1063, 106 S. Ct. 813, 88 L. Ed. 2d 787 (1986), quoting Rosnick v. Aetna Casualty & Surety Co., 172 Conn. 416, 422, 374 A.2d 1076 (1977); State v. Malm, 143 Conn. 462, 467, 123 A.2d 276 (1956).
This court’s refusal to expand the statutory definition of P JRs beyond those PJRs enumerated by legislation does not produce a result foreign to our jurisprudence. There are other procedures in our law that afford a party a remedy prior to the rendering of judgment (e.g., writ of Ne Exeat, temporary mandamus, and appointment of receiver). Like temporary injunctions, however, their temporal relation to the judgment does not qualify them for immediate appeal-ability under the PJR appeal statute.
The defendant incorrectly asserts that the PJR legislation allows for hybrid remedies. In defining a PJR, General Statutes § 52-278a (d) provides in pertinent part that a PJR “means any remedy or combination *32of remedies that enables a person by way of attachment, foreign attachment, garnishment or replevin to deprive the defendant in a civil action of . . . his property prior to final judgment . . . .” (Emphasis added.) It is apparent from a plain reading of this statute that the combination of remedies is limited to a combination of the four remedies set forth therein. We find no justification to construe this unambiguous statute to mean that the possible remedies that can combine to qualify as a PJR are limitless as long as one of the four statutorily defined PJRs is included in the mix. We hold that the “combination of remedies” language refers only to any combination of the four statutorily defined PJRs. Accordingly, combining a prejudgment attachment with a temporary injunction does not transform the latter into a PJR.
The defendant also argues that, because the parties and the trial court treated the injunction as an intrinsic component of the PJR, we are bound to do likewise. This argument ignores the principle that the issue before us implicates the jurisdiction of this court. We can hear appeals only from final judgments; General Statutes §§ 51-197a, 52-263; Practice Book § 4000; and neither the parties nor the trial court can confer jurisdiction upon us. Ebenstein & Ebenstein, P.C. v. Smith Thibault Corporation, 20 Conn. App. 23, 25, 563 A.2d 1044 (1989). Accordingly, the form of the PJR application and whether the court’s orders granting the attachment and the temporary injunction were in fact one order or two separate orders are irrelevant because of the jurisdictional problem posed by the defendant’s appeal. The treatment of these orders as a PJR by the trial court and the parties cannot circumvent this jurisdictional barrier.
The defendant’s reliance on E. J. Hansen Elevator, Inc. v. Stoll, 167 Conn. 623, 356 A.2d 893 (1975), is misplaced. Hansen was decided shortly after the PJR stat*33utes were enacted in response to “[t]he decisions of the United States Supreme Court in Fuentes v. Shevin, 407 U.S. 67, 92 S. Ct. 1983, 32 L. Ed. 2d 556 [1972]; Lynch v. Household Finance Corporation, 405 U.S. 538, 92 S. Ct. 1113, 31 L. Ed. 2d 424, rehearing denied, 406 U.S. 911, 92 S. Ct. 1611, 31 L. Ed. 2d 822 [1972]; and Sniadach v. Family Finance Corporation, 395 U.S. 337, 89 S. Ct. 1820, 23 L. Ed. 2d 349 [1969] . . . ." E. J. Hansen Elevator, Inc. v. Stoll, supra, 624. As originally passed in 1973, these statutes did not include a section pertaining to appeals. Public Acts 1973, No. 73-431. In 1975, Hansen discussed the history of PJRs and concluded that the four statutory PJRs met the case law definition of final judgments and thus were immediately appealable. The following session of the General Assembly enacted Public Acts 1976, No. 76-401 (now General Statutes § 52-2781) which codified the Hansen holding that a PJR order granting an attachment, a foreign attachment, a garnishment or replevin was a final judgment for purposes of appeal. Hansen did not consider whether any other remedy should be treated as a PJR.
We conclude that the prejudgment remedy statute may not be extended to include a temporary injunction so as to permit an appeal of an injunction under the PJR appeal statute. Accordingly, this court lacks jurisdiction to review this appeal.
The appeal is dismissed.
In this opinion, Daly, J., concurred.

 General Statutes § 52-2781 provides in pertinent part: “An order (1) granting or denying a prejudgment remedy following a hearing under section 52-278d or (2) granting or denying a motion to dissolve or modify a prejudgment remedy under section 52-278e or (3) granting or denying a motion to preserve an existing prejudgment remedy under section 52-278g shall be deemed a final judgment for purposes of appeal.”


 The parties refer to the injunction as a preliminary injunction. We believe that they are referring to a temporary injunction and use that term in this opinion. See General Statutes § 52-471 et seq.


 The order of the court set forth as follows: “[A] prejudgment remedy of attachment in the sum of $7,743,955 may be granted in favor of the plaintiff.
“The defendant is further ordered to bring into Connecticut public securities in the amount sufficient to satisfy the attachment, and private securities if the public securities do not so satisfy the attachment. These securities are to be turned over to a Connecticut deputy sheriff for attachment in accordance with the terms of this order.”


 Immediate review of temporary injunctions is also authorized for appeals arising out of labor disputes; General Statutes § 31-118; French v. Amalgamated, Local Union 376, 203 Conn. 624, 628, 526 A.2d 861 (1987); or for appeals involving matters of substantial public interest. Laurel Park, Inc. v. Pac, 194 Conn. 677, 678 n.1, 485 A.2d 1272 (1984).


 Although the defendant expressly stated that he is appealing “[fjrom the court’s order granting aprejudgment remedy" (emphasis added), he does not contest the finding of probable cause for the PJR attachment. His appellate brief pertains solely to the order granting the temporary injunction.


 General Statutes § 52-278a provides in pertinent part: “The following terms, as used in sections 52-278a to 52-278g, inclusive, shall have the following meanings, unless a different meaning is clearly indicated from the context: . . .
“(d) ‘Prejudgment remedy’ means any remedy or combination of remedies that enables a person by way of attachment, foreign attachment, garnishment or replevin to deprive the defendant in a civil action of, or affect the use, possession or enjoyment by such defendant of, his property prior to final judgment but shall not include a temporary restraining order.” (Emphasis added.)
*31The parties properly agree that the “temporary restraining order” referred to in this statute is not relevant to this appeal. Such a temporary restraining order is a measure applicable only to the time between the issuance of a notice of hearing on a PJR and the hearing itself. See General Statutes § 52-278c.


 The expression of one thing implies the exclusion of another thing.